       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 1 of 28



 1   THOMAS R. BURKE (CA State Bar No. 141930)
     thomasburke@dwt.com
 2   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 3   San Francisco, California 94111
     Telephone:     (415)276-6500
 4   Facsimile:     (415)276-6599                                     SEP 13 2019
     KATHERINE M. BOLGER {pro hac vice forthcoming)                 SUSAN Y. SOONG
 5
                                                                CLERK, U.S. DISTRICT COURT
     katebolger@dwt.com                                        NORTH DISTRICT OF CALIFORNIA
 6   JOHN M. BROWNFNG {pro hac vice forthcoming)
     johnbrowning@dwt.com
 7   KATHLEEN E. FARLEY {pro hac vice forthcoming)
     kathleenfarley@dwt.com
 8   DAVIS WRIGHT TREMAINE LLP
     1251 Avenue of the Americas, 21st Floor
 9   New York, New York 10020
     Telephone: (212)489-8230
10   Facsimile: (212)489-8340

11   Attorneys for Non-Party Journalist
     Ryan Mac
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                                                                              O
                                       SAN FRANCISCO DIVISION
15

16   VERNON UNSWORTH,         CV 19               m         224M1SG
17                            Plaintiff,
                                                  (C.D. Cal. No. 18-CV-08048-SVW-JC)

18          vs.                                   NOTICE OF MOTION AND MOTION TO
                                                  QUASH SUBPOENA ISSUED FROM A
19   ELON MUSK,                                   CIVIL CASE PENDING BEFORE THE
                                                  UNITED STATES DISTRICT COURT FOR
20                                                THE CENTRAL DISTRICT OF
                              Defendant.
                                                  CALIFORNIA AND SERVED ON NON-
21                                                PARTY JOURNALIST RYAN MAC

22                                                Hearing Date: October 18, 2019
                                                  Hearing Time: 9:00 a.m.
23

24

25

26

27

28


     MOTION TO QUASH SUBPOENA
     Case No.
           Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 2 of 28



 1                                       TABLE OF CONTENTS

 2                                                                                      Page

 3   1.         SUMMARY OF ARGUMENT                                                            2

 4   11.        FACTUAL STATEMENT                                                              4

 5              A.   Ryan Mac                                                                  4

 6              B.   The Rescue of a Boys Soccer Team Trapped in a Thai Cave System            4

 7              C.   The Dispute between Musk and Unsworth

 8              D.   Musk Reaches Out to BuzzFeed Reporter Ryan Mac                            7

 9              E.   BuzzFeed Publishes Musk's Latest Claim that Unsworth Is a "Child
                     Rapist[]"                                                                 8
10
                F.   The Defamation Action                                                 10
11
                     1.     The Subpoenas Duces Tecum                                      11
12
                     2.     The Subpoenas Ad Testificandum                                 12
13
     I.         THE CALIFORNIA SHIELD LAW ABSOLUTELY PROHIBITS
14              ENFORCEMENT OF THE DEPOSITION SUBPOENAS                                    13

15   II.        THE DEPOSITION SUBPOENAS IMPOSE AN UNDUE BURDEN ON MAC                     18

16

17

18

19

20

21

22

23

24

25

26

27

28


     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 3 of 28



                                        TABLE OF AUTHORITIES

 2                                                                        Page

 3   Cases

 ^ Baez V. JetBlue Airways,
 5    2012 WL 5471229 (E.D.N.Y. Nov. 9, 2012)                             20, 22
     Baker v. F&F Inv.
 6
         470 F. 2d 778, 782 (2d Cir. 1972)                                    15
 7
     Baker v. Goldman Sachs & Co.,
 8      669 F.3d 105 (2d Cir. 2012)                                       15, 16

 ^ Branzburg v. Hayes,
        408 U.S. 665 (1975)                                                   22
10

,t   Bryan V. News Corp.,
        2018 WL 720057 (Cal. Ct. App. Feb. 6, 2018)                           19
12
     Canatella v. Van De Kamp,
13      486 F.3d 1128 (9th Cir. 2007)                                         19

14   Chandler v. Berlin,
        2019 WL 1471336 (D.D.C. Apr. 3, 2019)                                 19

     Cohen v. Cowles Media,
16
         501 U.S. 663 (1991)                                                     9
17
     Curleyv. Vick,
18      211 Cal. App. 2d 670 (1963)                                           19

19   Dart Indus. Co. v. Westwood Chem. Co.,
         649 F.2d 646 (9th Cir. 1980)                                         21
20
     Delaney v. Super. Ct.,
21
         50 Cal. 3d 785 (1990)                                            15, 16
22
     Giuffre v. Maxwell,
23      221 F. Supp. 3d 472 (S.D.N.Y. 2016)                                   16

24   Gonzales v. Google, Inc.,
         234 F.R.D. 674 (C.D. Cal. 2006)                                      18
25
     Hammarley v. Super. Ct.,
26
         89 Cal. App. 3d 388 (1979)                                           15
27
     Hurry v. Fin. Industry Regulatory Auth., Inc.,
28       2017 WL 3701955 (N.D. Cal. Ar. 1, 2017)                       16, 17, 20
                                                      in_
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 4 of 28



 1   L.A. Mem 7 Coliseum Comm 'n v. NFL,
         89 F.R.D. 489 (C.D. Cal. 1981)                                13,15, 17, 22
 2
     Mattel Inc. v. Walking Mt. Prods.,
 3
        353 F.3d 792 (9th Cir. 2003)                                              18
 4
     McKinney v. Cty. ofSanta Clara,
 5       110 Cal. App. 3d 787 (1980)                                              19

 6   Miller v. Super. Ct.,
        21 Cal. 4th 883 (1999)                                                14, 17
 7
     Mitchell V. Superior Court,
 8
        37 Cal. 3d 268 (Cal. 1984)                                            17, 19

 ^ N.Y. Times Co. v. Super. Ct.,
10      51 Cal. 3d453 (1990)                                               ....14, 17
11   O 'Grady v. Super. Ct.,
         139 Cal. App. 4th 1423 (2006)                                        14, 17
12
     Playboy Enters., Inc. v. Super. Ct.,
13       154 Cal. App. 3d 14(1984)                                        14, 15, 16

     Schneider V. United Airlines, Inc.,
15
         208 Cal. App. 3d 71 (1989)                                               19

15 Shaklee Corp. v. Gunnell,
         IIOF.R.D. 190 (N.D. Cal. 1986)                                           14
17
     Shoen v. Shoen,
18       48 F.3d 412 (9th Cir. 1995)                                          17, 22

     Shoen v. Shoen,
         5 F.3d 1289 (9th Cir. 1993)                                              22
20

21   StarEditorial, Inc. v. United States Dist. Ct.,
         7F.3d856 (9th Cir. 1993)                                                 14
22
     Stephan v. Baylor Med. Ctr. at Garland,
23       20 S.W.3d 880 (Tex. Ct. App. 2000)                                       19

24   Ward v. News Grp. Newspapers,
         1990 WL 256836 (C.D. Cal. Aug. 25, 1990)                                 17

     Statutes
26

27 Cal. Evid. Code
         § 1070                                                            1, 14, 15
28

                                                       IV

     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 5 of 28



 1   Rules

 2   Fed. R. Civ. P.
         1                                                                       17
 3
         26(b)(1)                                                             1, 18
 4      26(c)(1)                                                                 18
        30(b)(6)                                                                12
 5      45(d)(3)(A)(iii)                                                  3,13,17
        45(d)(3)(A)(iii)-(iv)                                                   18
 6      45(d)(3)(A)(iv)                                                      1, 13
 7
     Federal Rule of Evidence 501                                                1-^

 8
     Constitutional Provisions

 9
     Cal. Const. Article 1, § 2(b)                                     1, 13, 14, 15
10
     Other Authorities
11
     Restatement (Second) of Torts § 576 cmt. (d) (1977)                         19
12

13

14

15

16

17

18

19

20

21

22

23

24


25

26

27

28


     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 6 of 28



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that on October 18, 2019, at 9:00 a.m., or as soon thereafter as

 3   counsel may be heard in the San Francisco Courthouse of the above-captioned Court, located at 450

 4   Golden Gate Avenue, San Francisco, California 94102, non-party journalist Ryan Mac ("Mac")

 5   will and hereby does move this Court to quash two subpoenas (the "Deposition Subpoenas") issued

 6   in an ongoing action before the United States District Court for the Central District of California
 7   and served on Mac by counsel for defendant Elon Musk ("Musk") and plaintiff Vemon Unsworth

 8   ("Unsworth"), respectively. The Deposition Subpoenas sought to compel Mac to appear for a
 9 deposition in San Francisco, California, at 9:00 a.m. on September 11, 2019.'
10          As set forth in more detail in the attached Memorandum of Points and Authorities, Musk's

11   Subpoena should be quashed for two reasons. First, Musk cannot compel Mac to testify because

12 California's reporters' shield law provides Mac with an absolute immunity against being forced to
13   disclose unpublished information acquired in connection with newsgathering activities. See Cal.
14   Const, art. I, § 2(b) and Cal. Evid. Code § 1070 (collectively, the "California Shield Law"). Second,
15   the Subpoena imposes an undue burden on Mac because the testimony sought by Musk is not
16 relevant to any party's claim or defense in this action. See Federal Rules of Civil Procedure

17   26(b)(1), 45(d)(3)(A)(iv).
18          This Motion is based on this Notice, the Memorandum of Points and Authorities, and the
19 declarations of Ryan Mac and Katherine M. Bolger, all matters of which this Court may take
20 judicial notice, including filings in Unsworth v. MusK No.2:18-cv-08048 (C.D. Cal.) (the
21   "Defamation Action"), the files and records in this action, and on such otherargument as may be
22   heard by this Court.

23   Dated: September 13, 2019              Davis Wright-Tremaine LLP,

24                                            By:
                                                      0,.             /'   J'"
2^                                                  Thoi^ias R. Burke
26

27
                ' Unsworth and Musk agreed to extend Mac's time to file his motion to quash the
28   Deposition Subpoenas up to and including September 13, 2019.
                                                       1^
     MOTION TO QUASH
     Case No.
          Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 7 of 28



 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.         SUMMARY OF ARGUMENT

 3           The Deposition Subpoenas represent an attempt to harass and scapegoat BuzzFeed reporter

 4   Ryan Mac for publishing a news article about comments made by billionaire Tesla CEO Elon

 5   Musk. For the reasons set forth below, they should be quashed.

 6           Musk kick-started the series of events that led us to this point on July 15, 2018 when he

 7   published a tweet to his 22 million followers that branded Vemon Unsworth - an expert caver who

 8   was instrumental in rescuing a Thai boys' soccer team trapped in a flooded cave - "pedo guy."^
 9   This outburst was apparently triggered by a CNN interview Unsworth gave in which he used the

10   phrase "PR stunt" to describe Musk's highly publicized (but ultimately futile) efforts to rescue the

11   children in a mini-submarine custom built by his engineers.

12           After seeming to apologize for this remark, Musk then made similar allegations in an email

13   to Mac, writing, among other things: "I suggest that you call people you know in Thailand, find out

14   what's actually going on and stop defending child rapists, you fucking asshole." BuzzFeed

15   subsequently published that statement, which partly forms the basis of libel claims that Unsworth

16   has now brought against Musk.^ In responding to Unsworth's claims, Musk does not deny that he
17   sent the email or that he made the allegedly defamatory statements about Unsworth. To the

18   contrary, from what Mac can glean from the public filings and conversations with the parties'

19   attorneys, Musk instead has decided to deflect blame away from himself and onto Mac by claiming
20   that he cannot be held liable for the statements BuzzFeed published because he wrote "off the

21   record" on the email he sent to Mac. But Musk is mistaken: his email to Mac was on the record

22   (and thus fair game for publication) because Mac never agreed to keep the information confidential.

23   This is one of the most basic rules of engagement in journalism and, if Musk (a public figure who

24   has freely engaged withjournalists for years) regrets the consequences his decision to make

25

26
             ^"Pedo" is a well-recognized shorthand for "pedophile." See Declaration of Katherine M.
     Bolger dated September 13, 2019 ("Bolger Dec!."), Ex. W ("Complaint" or "Compl.")|77.
27        ^Notably, Unsworth did not sue BuzzFeed for its reporting, which reflects the
     newsworthiness and public interest inherent in its publication of Musk's statement in the context of
28   his campaign to use his clout to destroy the reputation of one of his critics.

     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 8 of 28



 1   unguarded statements to a reporter, he only has himself to blame. Nevertheless, Musk now seeks to

 2   depose Mac in hopes of establishing that BuzzFeed was somehow at fault for publishing Musk's

 3   incendiary comments.

 4          The Deposition Subpoenas must be quashed pursuant to Rule 45 because they call for

 5   information that is absolutely protected from compelled disclosure by the California Shield Law

 6   and a qualified First Amendment qualified privilege, which were designed to protect journalists

 7   from just this kind of litigation harassment. The testimony Musk and Unsworth seek from Mac

 8   about why BuzzFeed made the decision to publish Musk's emails —which boils down to Mac's
 9   subjective editorial judgments, never expressed to a third party - is precisely the kind of sensitive

10   information about the journalistic process that the privilege was designed to protect. Simply put,
11   this Court "must quash" the Deposition Subpoenas because they require "disclosureof privileged oi

12   other protected matter." Fed. R. Civ. P. 45(d)(3)(A)(iii).
13          In addition to Rule 45's prohibition on seeking privileged information from Mac, the
14 Deposition Subpoenas must be quashed because they impose an undue burden on Mac. First and
15   foremost, Mac's testimony is irrelevant to the legal issues in this case. Musk apparently intends to

16 argue that he should not be held liable for BuzzFeed's republication of his statements because it
17 was not "reasonably foreseeable" that BuzzFeed would republish his email. But the testimony that
18 the parties seek from Mac - which essentially boils down to asking Mac why he and BuzzFeed
19 chose to publish Musk's statements - is not relevant to this issue. Rather, the issue of reasonable
20   foreseeability boils down to what was Musk thinkingl Mac's testimony aboutthoughts he never
21   expressed to Musk can have no bearing on this analysis. The undue burden on Mac is increased by
22   the fact that all the evidence that could possibly inform a decision on Musk's state of mind -
23   including his correspondence with Mac and the BuzzFeed News Standards and Ethics Guide - is
24   available to the parties. There is simply no need to depose Mac. And finally, the Deposition
25   Subpoenas must be quashed because Musk has an obvious ulterior motive - which is to harass Mac
26   by subjecting him to a punitive and irrelevant deposition.
27              In sum, Mac has no relevant, non-privileged testimony to offer. The Deposition Subpoenas

28   should be quashed.
                                                       3
     MOTION TO QUASH
     Case No.
           Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 9 of 28



 1   II.      FACTUAL STATEMENT

 2            A.     Ryan Mac

 3            Ryan Mac is a senior tech reporter for BuzzFeed News based in San Francisco. Declaration

 4   of Ryan Mac dated September 12, 2019 ("Mac Decl.") ^ 1. Mac had previously written stories

 5   about Musk and contributed to an in-depth article entitled Elon Musk Has Always Been at War With

 6   the Media (the "Musk at War Article") published on June 21, 2018 (before the incidents at issue

 7   here), which reported multiple instances in which Musk became "extraordinarily vindictive"

 8   towards anyone who criticized him in the press, "no matter how small the outlet or tempered the

 9   critique." Mac Decl. Ex. A.

]0            B.     The Rescue of a Boys Soccer Team Trapped in a Thai Cave System

11            The successful rescue of twelve boys and their soccer coach from a cave in Thailand was

12   one of the biggest news stories of 2018. Compl.^jS. Between June and July 2018, news
13 organizations from around the world provided a rapt global audience with round-the-clock updates
14   on the boys' harrowing ordeal and the audacious efforts to save them. Id.      62-63.
15            The story began when the boys (aged eleven to sixteen) and their soccer coach went missing

16 in the Tham Luang cave complex on June 23, 2019. Id.            23-25. As floodwaters threatened to
17   overwhelm the boys, a desperate search and rescue mission commenced. Id. British caver Vemon
18   Unsworth was among the first members of the international rescue team on the scene. Id.        31, 34.
19   Unsworth was near the cave site at the time the boys were reported missing and was consulted

20   because he was an expert caver with extensive experience of the Tham Luang cave complex, which
21   he had been exploring since 2012. Id. TlH 13, 26-30. Unsworth recommended expert cave divers,
22 shared his personal knowledge of the cave system and remained on-site for the duration of the
23   rescue efforts to offer assistance. Id.   32-41.

24            On July 2, 2018, rescue divers found the boys and their coach alive in a partially flooded

25   underground chamber. Id.        41, 44-45. Having located the lost soccerteam, the rescue team
26   turned theirattention to deciding howto extract the boys safely from the flooded cave system. Id.
27   til 46-47. One option was to extricate the boys using a team of eighteen rescue divers, some of
28

                                                        4
     MOTION TO QUASH
     Case No.
      Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 10 of 28



 1   whom would swim the boys out while others provided support at specific checkpoints along the

 2   way. Id. 147.

 3          Musk inserted himself into the crisis when he tweeted an offer to assist the rescue efforts.

 4   Bolger Decl. Ex. A. Multiple news organizations reported on Musk's offer to help and subsequent

 5   tweets discussing various plans to aid the rescue. Id. Exs. B, C. On July 6, 2018, for instance,

 6   BuzzFeed and other news outlets reported that engineers from two of Musk's companies - SpaceX

 7   and the Boring Company - would travel to Thailand to assess the cave in person and attempt to aid
 8   the rescue efforts. Id. Exs. D, E. And on July 8, 2018, news organizations published tweets from
 9   Musk about the child-sized submarine his engineers were building out of rocket parts and testing in

10   a Los Angeles swimming pool. Id. Exs. F, G.

11          Meanwhile, experienced cave divers were actually rescuing the boys. Compl.         54-55. On

12 July 8, 2018, four boys were fitted with face masks, sedated and guidedthrough the caves to safety.
13   Compl. Ex. A (Timeline). Rescue divers extracted four more boyson July 9 and the remaining five
14 members of the soccer team safely emerged from the caves on July 10. Id. As the last boys were
15   being extricated from the cave. Muskpersonally delivered his child-sized submarine to the site.
16 Compl. Tl 64. Remarkably, all twelve boys and their coach were in good health after being trapped
17 underground for more than two weeks. Id.^69. Musk's mini-submarine played no partin their
18   rescue. Compl. ^ 64, Ex. A.

19          C.       The Dispute between Musk and Unsworth

20          Public interest in the boys' rescue did not abate in the days after they left the cave and CNN
21   interviewed Unsworth on July 13, 2018. /c/. 70. The interviewer asked Unsworth what he
22 thought of Musk's highly-publicized efforts to extract the children from the cave in a tiny
23   submarine. Unsworth responded that it was a "PR stunt" that "had absolutely no chanceof
24   working." Id.\l\. Unsworth added that Musk "had no conception of what the cave passage was
25   like" and "can stick his submarine where it hurts." Id.

26          Musk responded to Unsworth's criticism by calling him a pedophile on Twitter. Id. ^ 73,
27 Ex. D. In a series of tweets published on July 15, 2018, Musk told his 22 million followers that he
28 "[njever sawthis British expat guy who lives in Thailand" and that he was "sus[pic!Ous]." Id.
                                                      5
     MOTION TO QUASH
     Case No.
      Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 11 of 28



 1   Musk asserted that the water level was very low - which apparently made the rescue easier and

 2   precluded the use of a submarine - and "challenge[d] this dude to show [the] final rescue video."
 3   Id.*^15. Musk ended his tirade by tweeting:

 4            You know what, don't bother showing the video. We will make one of the mini-
 5            sub/pod going all the way to Cave 5 no problem. Sorry pedo guy, you really did

 6            ask for it.

 7   Id. ^ 76. When another Twitter user - "@GossiTheDog" —criticized Musk for "calling the guy

 8   who found the children a pedo," Musk replied, "Bet ya a signed dollar it's true." Compl. ^ 79,

 9   Ex. E.

10            Musk's "pedo guy" tweet instantly became a huge news story in its own right. See, e.g.,
11   Compl. Ex. J (BuzzFeed Article about Musk's "Baseless Pedophile Claims"). The global media

12   was already focused on the boys' dramatic rescue - and the role Musk had sought to play in it - but

13   his tweets tapped into another subject of immense public interest, which was the increasingly

14   erratic behavior of Musk, one of the most high-profile CEOs on the planet. Id. ("Tesla and Space X
15   CEO is making life difficult for himself on Twitter again") (emphasis added). Two days before the

16 boys went missing, for instance, BuzzFeed published the Musk at War Article, an in-depth article
17 about growing concerns that "Musk's paranoia and late-night Twitter rants reveal a billionaire

18 cracking under pressure." Mac Decl. Ex. A. Musk deleted his tweets about Unsworth on July 18,
19   2018, after shareholders in one of his companies had publicly condemned them. Compl. ^ 80.

20            That very same day, Musk posted an apology on Twitter. Compl. Exs. F, G. The apology
21   contained a link to a blog post by a business analyst, defending Musk and suggesting that unfair
22   treatmentby the media offered him somejustification for calling Unsworth a pedophile. Id. Ex. F.
23   Musk wrote, "[a]s this well-written article suggests, my words were spoken in anger after

24   Mr. Unsworth said several untruths & suggested I engage in a sexual act with the mini-sub, which
25   had been built as an act of kindness & according to specifications from the dive team leader." Id.

26   In a separatetweet. Musk wrote: "[njonetheless, his actions against me do notJustify my actions
27   against him, and for that I apologize to Mr. Unsworth and to the companies I represent as leader.
28   The fault is mine and mine alone." Id. Ex. G.
                                                      6
     MOTION TO QUASH
     Case No.
      Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 12 of 28



 1          On August 28, 2018, a Twitter user - "@yoda" - criticized Musk for failing to apply his

 2   "dedication to facts and truth ... to that time when you called someone a pedo." Id. Ex. I. Musk

 3   responded, "[y]ou don't think it's strange he hasn't sued me? He was offered free legal services."

 4   Id. In response, a lawyer representing Unsworth tweeted that Musk "should check his mail before

 5   tweeting" and posted a photograph of a claim letter dated August 6, 2018, stating that Unsworth

 6   was "in the process of preparing a civil complaint for libel." Compl. ^ 87, Ex. H. Media

 7   organizations (including BuzzFeed) then published articles about Musk's tweets together with the

 8   retort from Unsworth's lawyer. Id. ^ 86, Ex. J.

 9          D.        Musk Reaches Out to BuzzFeed Reporter Ryan Mac

10          On August 29, 2018, BuzzFeed published an article by Ryan Mac, entitled "The Cave
11   Rescuer Elon Musk Called a 'Pedo' Has Lawyered Up and Is Preparing a Libel Claim." Mac Decl.

12 Ex. B (the "August 29 Article"). As the August 29 Article reported, Mac sent Musk emails to "ask
13 for commentregarding [the] legal threat made by Unsworth's lawyer ... after the Tesla CEO
14 renewed his apparently evidenceless criticism of the rescuer in a Twitter argument the day before."
15   Id. Ex. C, p. 3. Musk responded to Mac's requests forcomment with an email from his personal
16   email address;

17                    Off the record

18                    I suggestthat you call people you know in Thailand, find out what's
19          actually going on and stop defending child rapists, you fucking asshole. He's an
20          old, single white guy from England who's been traveling to or living in Thailand
21          for 30 to 40 years, mostly Pattaya Beach, until moving to Chiang Rai for a child
22          bride who was about 12years old at the time. There's only one reason people go
23          to Pattaya Beach. It isn't where you'd go for caves, but it is where you'd go for
24          something else. Chiang Rai is renowned for child sex-trafficking.
25                    He may claim to know how to cave dive, but he wasn't on the cave dive

26          rescue team and most of the actual dive team refused to hang out with him. I

27          wonder why...

28

                                                       7
     MOTION TO QUASH
     Case No.
      Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 13 of 28



 1                    httPs://www.google.com/search?q=chiang+rai+child+trafficking&ie=UTF

 2              -8&oe=UTF-8&hl^n-us&client=sat'ari

 3                    As for this alleged threat of a lawsuit, which magically appeared when I

 4          raised the issue (nothing was sent or raised beforehand), I fucking hope he sues

 5          me.

 6   /i/., p. 13-14 ("Musk Email#!").

 7          A short time later, Musk sent Mac a second email in response to his requests for comment.

 8   Id., p. 7 ("Musk Email #2"). In Musk Email #2, which purported to be "on background," Musk

 9   disputed Unsworth's claim that he "was asked to leave by the Thai govt [sic]" and attached letters

10   from the Thai Prime Minister personally thanking Musk for his help. /«/., p. 11, 14-15. The email
11   further stated that Musk "[n]ever saw Unsworth at any point" and "[w]as told that he was banned

12   from the site." Id., p. 15. Musk also complained that it was "also total bs [sic] that the mini-sub
13   wouldn't fit through the caves" and that the "only reason it wasn't used was that they were able to

14   drain almost all the water out of the caves." Id.

15          As the September 4 Article reports, Mac never agreed that Musk Email #1 was "off the

16   record." Id.^5. Mac also never agreed that Musk Email #2 was "on background." Id. Musk's
17   communications with Mac were entirely by email and at no point did they speak with one another.

18   MacDecl. ^6.

19          E.        BuzzFeed Publishes Musk's Latest Claim that Unsworth Is a "Child Rapist[l"

20          On September 4, 2018, BuzzFeed published an article by Mac, entitled "In a New Email,
21   Elon Musk Accused a Cave Rescuer of Being a 'Child Rapist' and Said He 'Hopes' There's a

22   Lawsuit." Mac Decl. Ex. C (the "September 4 Article"). The September 4 Article republished
23   Musk Email #1 and Musk Email #2 (collectively, the "Emails") in their entirety. Id. As the

24   September 4 Article reported, BuzzFeed was unable to find support for Musk's allegations against
25   Unsworth. Id. Specifically, BuzzFeed consulted criminal records in the UK, "a Thai immigration
26   official" and Unsworth's "longtime girlfriend," but "could find no evidence" to support Musk's
27   various claims accusing Unsworth of sexually abusing children. Id. BuzzFeed was also able to

28   disproveMusk's assertion that Unsworth was "banned from the site" by consulting photographs of
                                                         8
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 14 of 28



 1   Unsworth at the site for the duration of the rescue and by speaking with multiple divers who were

 2   on the ground. Id. According to one of these divers, Unsworth '^vas never kicked off site by
 3   anyone" and "was pivotal to the entire operation." Id.

 4          The published text of the September 4 Article explains why it was perfectly appropriate for

 5   BuzzFeed to publish Musk's emails despite Musk's claims that Musk Email #1 was "off the

 6   record." (Bolger Decl. Ex. K     5-6) because he wrote "off the record" at the top of Musk Email

 7   # 1. Specifically, the Article informs the reader that the phrase "off the record" is not a talisman

 8   that can be used to unilaterally prohibit a journalist from publishing newsworthy information. As

 9   the September 4 Article explains, "[p]er common journalistic practice, a conversation is off the

10   record on/y if both partiesagree to the terms."" Mac Decl. ^ 5, Ex. C (emphasis added).'^ To
11   illustrate this point, the September 4 Article links to an ethics handbook published by the NYU

12   School of Journalism, which confirms that off-the-record communications are "prearranged

13   agreements between a reporter and a source" that "must be arranged beforehand, never after" the

14   information is exchanged. Id. This basic principle ofjournalism was also reflected in BuzzFeed's
15   News Standards and Ethics Guide, which were freely available online and provided that

16   "[a]nonymous quotes are permitted" only after the author has "agree[d] to let them be anonymous.'
17 Bolger Decl. Ex. H, p. 2.^ BuzzFeed was not bound by Musk's proposed restrictions on the use of
18 his Emails because, as the September4 Article put it, Mac "did not agree to that condition of the
19 correspondence." Mac Decl. ^ 5, Ex. C.^
20

               This basic rule of journalism is reflected in the law, which recognizes that a conversation
     is not off the record unless the source and the journalist mutually agree to those terms. As the U.S.
22 Supreme Court has made clear, principles ofcontract law determine whether ajournalist will be
   obligated to respecthis or her source's request for anonymity. See, e.g., Cohen v. Cowles Media,
23 501 U.S. 663, 665, 671 (1991) (holding that journalists could be held liable "for breach ofa
     promise" to "keep [a source's] identity anonymous").
24          ^After the September 4 Articlewas published, BuzzFeed added a sentence to its Standards
     and Ethics Guide statingthat "[i]nterviews are alwayson the record until a reporteragrees to go off
25   the record or on background." Bolger Decl. Ex. 1, p. 3.
2^          ^Two days after BuzzFeed published the September 4 Article, the Atlantic published an
     article about "Elon Musk and the meaning of 'Off the Record,'" which concluded that BuzzFeed
27 "had every right" to publish Musk's Emails. Bolger Decl. Ex. J. Thealso expressed
     skepticism that Musk "actually does not understand how off-the-record situations work," given "the
2o many years that Musk has been aCEO ofseveral companies" and the likelihood that he has
     undertaken "the requisite media training for people in such a role." Id., pp. 5-6. The author of the
                                                     9
     MOTION TO QUASH
     Case No.
          Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 15 of 28



 1            The text of the published September 4 Article also explains why there was a public interest

 2   in publishing the Emails. The Emails were highly newsworthy, the Article explained, because

 3   Musk's "continued campaign against Unsworth offers a glimpse into the new ability of some of the

 4   world's wealthiest and most powerful figures to directly attack private citizens who cross them -

 5   and will test the capacity of traditional legal tools against them." Id. The September 4 Article thus

 6   builds on BuzzFeed's prior reporting about Musk's "extraordinarily vindictive" behavior and his

 7   "utterly disproportionate" demands that even his most obscure critics "be crushed." Mac Decl. Ex.

 8   A. At the end of the September 4 Article, a quote from Unsworth's lawyer sums up why it was
 9   important for BuzzFeed to publish and challenge Musk's claims: "Today the rich and powerful

10   seem all too ready to tweet falsities in the hope and expectation that their wealth and position will

11   protectthem. Pedophilia is too serious an issue to leave unchallenged." Mac Decl. Ex. C, p. 13.
12            F.     The Defamation Action

13            On September 18, 2018, Unsworth filed this Defamation Action against Musk in the United

14   States District Court for the Central District of California. It seeks damages for, among other
15   things, the statements made by Musk and repeated by BuzzFeed.

16            After his motion to dismiss was denied, Musk filed his answer on May 13, 2019. In his
17   Answer, Musk makes it clear that he believes that he should not be held responsible for the

18   statements he made in the Emails and would rather shift the blame to the reporters "hound[ing]"
19   him for"additional information." Bolger Decl. Ex. K ^ 5. Despite the fact that Mac never agreed
20   to keep the Emails off the record, Musk ultimately blames BuzzFeed for publishing "what
21   Mr. Musk said in a private conversation" without "Mr. Musk's knowledge or approval." Id.           5,
22   6.

23

24

25   Atlantic article also warned that Musk's hostile "reaction is dangerous, particularly in an age of
     media distrust, in which the president of the United Statesand his supporters regularly refer to
26   reporters as enemiesof the people." Id., p. 6. This vindictive and entitled attitude towards the
     press is encapsulated by Musk Email #1, in which Musk addressed a reporterseekingcommentas
27 "fucking asshole," doubled down on unsubstantiated claims that one of his critics is a "child
   rapist[]," and demanded that BuzzFeed find (and publish) the evidence that Musk lacked, while
28   keeping his involvement secret. Mac Decl. Ex. C.
                                                      10
     MOTION TO QUASH
     Case No.
      Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 16 of 28



 1                  1.     The Subpoenas Duces Tecum

 2          Musk and Unsworth have both sought - and received - documents from BuzzFeed.

 3   Unsworth served BuzzFeed with a subpoena seeking documents to establish how many people

 4   viewed certain BuzzFeed articles about Musk's dispute with Unsworth (the "Unsworth Document

 5   Subpoena"), to which BuzzFeed responded on August 23, 2019. Bolger Decl. Exs. L, M. At the

 6   time BuzzFeed responded to the Unsworth Document Subpoena, counsel for Unsworth agreed "not

 7   to serve another discovery subpoena." Id. Ex. N.

 8          On June 17, 2019, Musk propounded a subpoena against BuzzFeed seeking copies of the

 9   August 29 and September 4 Articles as well as communications between BuzzFeed and Unsworth,

10   communications between BuzzFeed and Musk and documents relating to BuzzFeed's policies

11   "concerning 'off the record' or 'on background' conversations" (the "First Musk Document

12   Subpoena"). Id.Ex.O. BuzzFeed filed timely objections to the demand for BuzzFeed's
13   communications with Musk and Unsworth because these documents were already available to the

14   parties—including BuzzFeed's publicly available News Standards and Ethics Guide- and objected
15   to any requests seeking irrelevant and/or privileged information. Id. Ex. P.

16          Musk served BuzzFeed with a second document subpoena on August 21, 2019 (the "Second
17   Musk Document Subpoena"). Id. Ex. Q. The Second Musk Document Subpoena sought a copy of
18   the version of the BuzzFeed News Standards and Ethics Guide that was on BuzzFeed's website

19 between August and September 2018, which BuzzFeed produced. Id. Exs. Q, R. The Second
20   Musk Subpoena also demanded all documents relating to BuzzFeed's "decision to publish the
21   contents" of Musk Email #1 and all documents relating to BuzzFeed's decision to amend its

22   Standards and Ethics Guide after the September 4 Article was published. Id.E\.Q. BuzzFeed
23   servedtimely objections on the grounds that these documents are irrelevant, protected by various
24   privileges (including the reporter's privilege), would be unduly burdensome to search for and
25   review. Id. Ex. R.

26          To summarize, the Articles are publiclyavailable to the parties via BuzzFeed's website.
27   BuzzFeed has additionally provided copies of the BuzzFeed News Standards and Ethics Guide
28   (including the versionthat was available online when Musk sent Musk Email #1 to Mac) and
                                                     U
     MOTION TO QUASH
     Case No.
      Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 17 of 28



 1   documents sufficient to show traffic to BuzzFeed's websites on dates on which articles about Musk

 2   were published.^
 3                  2.      The Subpoenas Ad Testificandum

 4          Musk and Unsworth now seek to take Mac's deposition. On August 26, 2019, Musk served

 5   Mac with a subpoena noticing his deposition for September 11, 2019, at the San Francisco office of

 6   Musk's attorneys (the "Musk Deposition Subpoena"). Id. Ex. S. The cover letter of the Musk

 7   Deposition Subpoena states that "Mr. Musk does not intend to seek testimony from you that would

 8   be protected by the United States or California Constitutions or any other reporter's privilege," but

 9   it is silent as to what information Musk actually hopes to solicit. Id. On September 6, 2019,

10   Unsworth served Mac with a subpoena cross-noticing his deposition for the same date and time as
11   the Musk Deposition Subpoena, despite previously promising not to propound additional subpoenas

12   for discovery. M Ex. T.

13          Counsel for Mac met and conferred telephonically with counsel for the parties on

14   September 5 and 6, 2019, but Musk and Unsworth declined to withdraw the Deposition Subpoenas
15 voluntarily. Bolger Decl. ^ 23. Duringthese calls, counsel for Musk indicated that he wanted to

16   take Mac's deposition to find out why Mac had decided to publish Musk's Emails in the September
17   4 Article. Id. Musk's attorney indicated that Mac's testimony about BuzzFeed's internal

18 deliberations around the time the September 4 Article was published are relevant to Musk's defense
19 that he was not the proximate cause of the publication of his statements by BuzzFeed because it

20 was not reasonably foreseeable that BuzzFeed would publish his Emails. Id} Unsworth's attorney
21   indicated that he also wants to question Mac about BuzzFeed's decision to publishthe emails,
22

23
            ^To the extent that BuzzFeed has not already provided declarations authenticating any of
24   these documents, it is willing to do so.

25           ^ On September 9, 2018, counsel for Musk offered to withdraw the Musk Deposition
     Subpoena against Mac if BuzzFeed agreed to go forward with a Rule 30(b)(6)deposition instead.
26   Bolger Decl. Ex. U. Thetopics of the proposed 30(b)(6) deposition, however, amounted to a
     fishing expedition into BuzzFeed's editorial practices, including its "pre-publication review
27   process" and details relating to sourcing. Id. These subjects are irrelevant to the Defamation
     Action, grossly overbroad and would invariably require BuzzFeed to reveal privileged information
28   about its newsgathering activities. Accordingly, BuzzFeed declinedto accept Musk's offer. Id.
                                                      12
     MOTION TO QUASH
     Case No.
          Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 18 of 28



 1   presumably to rebut Musk's reasonable foreseeability defense. Id, The parties agreed to extend

 2   Mac's time to move to quash the Deposition Subpoenas up to and including September 13,2019.

 3   Id.^2A.

 4                                              ARGUMENT

 5            This Court "must quash" the Deposition Subpoenas because they "require[] disclosure of

 6   privileged or other protected matter." Fed. R. Civ. P. 45(d)(3)(A)(iii). At bottom, the Deposition

 7   Subpoenas require Mac to disclose unpublished information about BuzzFeed's decision to publish

 8   Musk's Emails in the September 4 Article, which he cannot be compelled to do given the California

 9   Shield Law's absolute prohibition against forcing a journalist to reveal "any unpublished
10   information" relating to the newsgathering process. Cal. Const, art. I, § 2(b), Cal. Evid. Code §

11   1070. Since Mac is absolutely privileged against being compelled to reveal the information that is

12   being sought, the Deposition Subpoenas are not enforceable under Rule 45.
13            Rule 45 also requires the Court to quash the Deposition Subpoenas because they would

14 subject Mac to an undue burden. The testimony sought from Mac - a non-party journalist-has no
15   relevance to the underlying issues in Unsworth's Defamation Action against Musk. Moreover, the

16 parties already have access to copies of BuzzFeed's Articles, Mac's communications with the
17   parties, and BuzzFeed's Standards and Ethics Guides. To the extentthese documents might be
18 relevant, they all speak for themselves and do not require any explanation from Mac. Since the
19 discovery sought would thus impose an undue burden on Mac, this Court "must quash" it. Fed. R.
20   Civ. P. 45(d)(3)(A)(iv).

21   I.       THE CALIFORNIA SHIELD LAW ABSOLUTELY PROHIBITS ENFORCEMENT

22            OF THE DEPOSITION SUBPOENAS

23            The Deposition Subpoenas should be quashed underRule 45 because an order permitting
24   Musk and Unsworth "to interrogate" Mac about specific editorial decisions made by BuzzFeed
25   "would subvert the ... protections forjournalists' ... work product provided by [the California
26   Shield Law]." L.A. Mem 7 Coliseum Comm 'n v. NFL, 89 F.R.D. 489,496 (C.D. Cal. 1981)
27   (grantingmotionto quash because subpoenas againstjournalists were "'unreasonable and
28   oppressive' within the meaning of Fed. R. Civ. P. 45[]").
                                                     13
     MOTION TO QUASH
     Case No.
      Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 19 of 28



 1          The California Shield Law is enshrined in both the California Constitution (art. 1, § 2, subd.

 2   (b)) and in a substantially identical statute (Cal. Evid. Code § 1070). The statute provides that "[a]

 3   ... reporter, or other person connected with or employed upon a newspaper, magazine, or other

 4   periodical publication ... cannot be adjudged in contempt... for refusing to disclose ... any
 5   unpublished information obtained or prepared in gathering, receiving or processing of information

 6 for communication to the public." Cal. Evid. Code § 1070.^ As the California Supreme Court has
 7   explained, "[s]ince contempt is generally the only effective remedy against a nonparty [journalist],

 8   the California enactments grant such witnesses virtually absolute protection against compelled
 9   disclosure." N.Y. Times Co. v. Super. Ct., 51 Cal. 3d 453, 461 (1990). See also Playboy Enters.,

10 Inc. V. Super. Ct., 154Cal. App. 3d 14, 22 (1984) ("[An] order compelling production of
11   petitioner's sourcematerials and editorial drafts and working papers is not enforceable by contempt

12   ....")• 1" other words, "[t]he shield law is, by its own terms, absolute rather than qualified in
13   immunizing a newsperson from contempt for revealing unpublished information obtained in the
14   newsgathering process." Miller v. Super. Ct., 21 Cal. 4th 883, 890 (1999).
15          As a full-time reporter employed by a prominent online news organization, Macclearly
16   qualifies for the California Shield Law's absolute protection. Mac Decl. ^ 1. See, e.g., O'Grady v.
17   Super. Ct., 139 Cal. App. 4th 1423, 1466 (2006) (holding that California Shield Law applies to
18   reporters working for "online news magazine[s]"). It is equally clear thatthe testimony sought
19 fi-om Mac- which relates to how and why BuzzFeed decided to publish the Emails - falls within
20 the scope of the California Shield Law's protection. As a general matter, the scope of the
21   California Shield Law is extremely broad and "encompasses all information acquired by the
22

23
             ^ As a threshold matter, "the state law of privilege applies" here because the only cause of
24   action is Unsworth's state law defamation claim against Musk. Shaklee Corp. v. Gunnell, 110
     F.R.D. 190, 192 (N.D. Cal. 1986) (applying California reporters shield to subpoena issued by
25   Districtof Utah seekingevidence from Californiareporterfor use in libel case). As the Ninth
     Circuit explained, "Federal Rule of Evidence 501 provides that when a federal court hears a civil
26   action in which state law provides the rule of decision, 'the privilegeofa witness, ... shall be
     determined in accordance with State law.'" Star Editorial, Inc. v. United States Dist. Ct., 1 F.3d
27   856, 859 (9th Cir. 1993) (quoting Fed. R. Evid. 501). See also id. (applying Californiareporters'
     privilege to defamation action removed to federal court because "[s]tate law will clearly provide the
28   rule of decision").
                                                      14
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 20 of 28



 1   newsman in the course of his professional activities which he has not disseminated to the pubHc."

 2   L.A. Mem 7 Coliseum, 89 F.R.D. at 495 (quoting Hammarley v. Super. Ct., 89 Cal. App. 3d 388,

 3   397 (1979)). See also Cal. Evid. Code § 1070(c) ("As used in this section, 'unpublished

 4   information' includes information not disseminated to the public by the person from whom

 5   disclosure is sought... and includes, but is not limited to, all notes, outtakes, photographs, tapes or

 6   other data ofwhatever sort...") (emphasis added). Simply put, the California Shield Law protects

 7   "any unpublished information" obtained in the course ofjournalistic activity and, in this context,

 8   the "word 'any' means without limit and no matter what kind." Delaney v. Super. Ct., 50 Cal. 3d

 9   785, 798 (1990). The "broad scope" of California's Shield Law reflects "a paramount public
10   interest in the maintenance of a vigorous, aggressive and independent press capable of participating
11   in robust, unfettered debate over controversial matters, an interest which has always been a

12   principal concern of the First Amendment." L.A. Mem 7 Coliseum^ 89 F.R.D. at 495 (quotingBaker
13   V. F&FInv.t, 470 F. 2d 778, 782 (2d Cir. 1972)).

14          Courts have specifically recognized that "editorial materials," such as "documents relating

15 to the researching, writingor editing of [an] article," fall "squarely within the ambit" of the
16   California Shield Law.                     154 Cal. App. 3d at 17-24. Recognizing the "broad scope
17 of protection" offered by the California Shield Law, the California Court of Appeal heldthat a
18 subpoena seeking "editorial drafts and working papers is not enforceable ...." Id. at 22.'® In a case
19 applying New York's analogous shield law, the Second Circuit explained that "it [is] virtually self-
20   evidentthat the Shield Law" protectsjournalists from being compelled to testily about
21   "unpublished details of the newsgathering process." Baker v. Goldman Sachs & Co., 669 F.3d 105,
22   109-10 (2d Cir. 2012) (holdingthat a journalist could not be compelled to disclose information
23

24            Musk and Unsworth may argue that BuzzFeed waived its privilege "by havingpublished
     information" that they may seek from Mac, but this argument has been resoundingly rejected. Id. at
25   23. The text of the California Shield Law expressly states that the privilege applies "whether or not
     published information based upon or related to such material has been disseminated." See Cal.
26   Const, art. I, § 2(b); Cal. Evid. Code § 1070(c). Accordingly, the California Shield Law does not
     "allow the construction that its protection is inapplicable whenever unpublished information or
27   materials could or would confirm or amplify the published information derived therefrom because
     nothing new would be disclosed in the source materials." PlayboyEnters., 154Cal. App. 3d at 23-
28   24.

                                                      15
     MOTION TO QUASH
     Case No.
      Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 21 of 28



 1   about the "techniques [used] for conducting his investigation, the backgrounds of [his] co-authors

2    ... and whether he consulted with any experts or other sources in the course of the investigation").
3    See also Giuffre v. Maxwell, 221 F. Supp. 3d 472, 478 (S.D.N.Y. 2016) ("Although none of that

4    information is confidential, the 'unpublished details of the newsgathering process' are,

 5   nevertheless, protected by the Shield Law ....") (applying New York law). Moreover, the scope of

6    the California Shield Law stretches far beyond information relating to the editorial and

 7   newsgathering process; as the California Supreme Court has held, the privilege even applies to "a

 8   newsperson's nonconfidential, eyewitness observations of an occurrence in a public place."
 9   Delaney, 50 Cal. 3d at 797, 805. AfortiorU any "facts in [Mac's] memory" about how and why

10   BuzzFeed decided to publish Musk's Emails are subject to the absolute protection of the California
11   Shield Law and are thus not discoverable. Playboy Enters., 154 Cal. App. 3d at 22.

12          The parties cannot circumvent the California Shield Law by declaring that they do "not
13   intend to seek testimony ... that would be protected by the ... reporter's privilege," as Musk has

14   done. Bolger Decl. Ex. S. This is because it is impossible for the parties to question Mac without
15   requiring him to reveal privileged information. "[E]ven the most basic questions" about

16   BuzzFeed's publication of the Musk Articles require Mac to disclose "unpublished details of the
17 newsgathering process."            669 F.3d at 109. For instance, if Musk asked Mac whether the
18   September 4 Article was "accurately reported," Mac's answer "cannot be divorced from

19   unpublished material relating to the article." Id. at 110. This is because Mac's opinion as to "the

20   accuracy of a particular news article" necessarily discloses information about "the ability,
21   efficiency, and diligence of the [BuzzFeed] reportorial personnel; their newsgathering methods

22   generally and as applied in preparing the article; and [Mac's] personal knowledge and assessment
23   of these matters." Id. Conversely, any questions that do not require Mac to testify about specific
24   aspects of BuzzFeed's reporting are totally irrelevant to the Defamation Action and thus improper.
25   In short, the Deposition Subpoenas must be quashed because the questions proposed "necessarily

26   call for [Mac] to reveal [privileged] information." Hurry v. Fin. Industry Regulatory Auth., Inc.,
27   2017 WL 3701955, at *1 (N.D. Cal. Ar. 7, 2017) (granting motion to quash subpoena seeking to

28   depose a non-party journalist because "the subpoena appears targeted only at privileged
                                                     16
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 22 of 28



 1   information," despite the subpoenaing party's promise not to "seek information protected by

 2   California's shield law")."
 3          Ultimately, the California Shield Law vests Mac with an "absolute" privilege against being

 4   forced to reveal "unpublished information obtained in the newsgathering process." Miller, 21 Cal.
 5   4th at 890; N.Y. Times, 51 Cal. 3d at 461. Since Rule 45 prohibits enforcement of a subpoena that

 6   "requires disclosure of privileged or other protected matter," the Deposition Subpoenas must be

 7   quashed. Fed. R. Civ. P. 45(d)(3)(A)(iii). See also Ward v. News Grp. Newspapers, 1990 WL

     256836, at *1-2 (C.D. Cal. Aug. 25, 1990) (granting Rule 45 motion to quash subpoena served on
 9   journalist because subpoena was unduly "burdensome by virtue of the fact that... a constitutional

10 'shield' exists" in the form of the California Shield Law).'^
11

12          " It is possible that Unsworth and Muskwill argue that this motion should be denied as
     premature in light of a decision of the CaliforniaSupremeCourt holding that a journalist cannot
13   seek relief under the California Shield Law until the "newsperson has been adjudged in contempt."
     N.Y. Times, 5 \ Cal. 3d at 459. This argument should be disregarded since there is no sensible
14   reason why a federal court should delay its ruling, force Mac into contempt and only then enter an
     order quashing the Deposition Subpoenas. See, e.g., LA. Mem 7 Coliseum, 89 F.R.D. at 496
15   ("[T]he court sees no purpose in arbitrarily postponing a decision on these motions until after the
     reporters have been forced to appear with the requested documents."); Fed. R. Civ. P. 1 (the rules
16 of civil procedure "should be construed, administered, and employed by the court... to secure the
   just, speedy, and inexpensive determination of every action and proceeding"). Courts have
17 unsurprisingly rejected similararguments aimed at using procedural technicalities to impose an
   undue burden on non-partyjoumalists. See, e.g.. Hurry, 2017 WL 3701955, at *2 ("The court
18 rejects the plaintiffs' argument that the proper procedure is to require [the journalist's] deposition
     and require serial objections to questions on the ground of privilege").
^^              Wholly apart from the California Shield Law, Mac has aqualified First Amendment
2^) privilege against being compelled to disclose unpublished information relating to his
     newsgathering. The California Supreme Court has recognized a qualified privilege in civil cases
21   that permits "areporter, editor, or publisher ... to withhold disclosure ofthe identity ofconfidential
     sources and of unpublished information supplied by such sources." Mitchellv. Superior Court, 37
     Cal. 3d at 268 (Cal. 1984). Courts have extended this privilege to cover "journalists' workproduct
     and resource materials as well." L.A, Mem 7 Coliseum, 89 F.R.D. at 493 (listing cases). A rigorous
     showing is required to overcome the qualified privilege, which will "depend upon the consideration
     and weighing of a numberof interrelated factors." Mitchell, 37 Cal. 3d at 279 (listing factors).
24 Application ofthese factors weighs heaving in favor ofapplying the privilege. First, Mac's status
     as a non-party journalist "obviously favors nondisclosure." O'Grady, 139Cal. App. 4th at 1469.
25
     Second, Plaintiffs cannot show that the information sought by the Subpoena "goes to the 'heart'" of
     their claim {Mitchell, 37 Cal. 3d at 281) because Mac's testimony is irrelevant to the Defamation
26
     Action {see pp. 18-20, infra) and merely cumulative of information that is already available to the
     parties. Shoen v. Shoen, 48 F.3d 412,417 (9th Cir. 1995) (federal qualified privilege bars
2-7 compelled disclosure when "the requested material is ... cumulative"). Third (andfinally), the law
     imposes —and courts routinely enforce —a stringent requirement that "discovery should be denied
2o unless the plaintifFhas exhausted all alternative sources ofobtaining the needed information."
     Mitchell, 37 Cal. App. 3d at 282. Here, there are mulfiple alternate sources of obtaining
                                                     17
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 23 of 28



 1   II.    THE DEPOSITION SUBPOENAS IMPOSE AN UNDUE BURDEN ON MAC

 2          In addition to being barred by the reporter's privilege, the Deposition Subpoenas must be

 3   quashed because they fail to satisfy the basic requirements for a third party subpoena. Under the

4    Federal Rules of Civil Procedure, courts "must quash or modify a subpoena that... requires
 5   disclosure of privileged or other protected matter ... or subjects a person to undue burden." Fed. R.

 6   Civ. P. 45(d)(3)(A)(iii)-(iv). Additionally, the scope of discovery must be "proportional to the

 7   needs of the case" and courts have broad discretion to "issue an order to protect a party or person

 8   from annoyance, embarrassment, oppression, or undue burden or expense." Fed. R. Civ. P.

 9   26(b)(i), (c)(1). "Of course, if the sought-afler documents are not relevant, nor calculated to lead

10   to the discovery of admissible evidence, then any burden whatsoever would be by definition
11   undue." Gonzales v. Google, Inc., 234 F.R.D. 674, 680 (C.D. Cal. 2006) (citation and internal

12 quotation marks omitted). A subpoena should also be quashed if it was "served for the purpose of
13   annoying and harassment and not really for the purposeof getting information." Mattel Inc. v.

14   Walking Mt. Prods., 353 F.3d 792, 814 (9th Cir. 2003). Thus, a courtdetermining the propriety of
15   a subpoena balances three factors: "the relevance of the discovery sought, the requesting party's

16 need, and the potential hardship to the party subject to the subpoena." Gonzales, 234 F.R.D. at 680.
17   Here, all three factors weigh heavily in favor of quashing the Deposition Subpoenas.

18          First, the deposition testimony sought from Mac is not relevant to the claims and defenses
19   at issue in the Defamation Action. The Deposition Subpoenas do not identify any of the topics Mac

20   would be asked about at his deposition, but the parties have taken the position that Mac's testimony
21   is relevant to the issue of whether BuzzFeed's publication of Musk's Emails was reasonably

22   foreseeable. Bolger Decl. ^23. Essentially, Musk intends to argue that he was not the proximate
23   cause for the publication of the statements attributed to him in the September 4 Articlebecause his
24   Emails were "off-the-record" and were republished "without Mr. Musk's knowledge or approval."
25   Bolger Decl. Ex. K,     5-6. In orderto prevail on this defense, Musk must establish that
26   BuzzFeed's republication of the Emails "was a result which [Musk] might have reasonably
97
     information sought from Mac —most notably Musk himself and the documentary evidence that is
2g already available.
                                                      n_
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 24 of 28



 1   foreseen as likely to occur." Curley v. Vick,2\\ Cal. App. 2d 670, 673 (1963). See also

 2   Restatement (Second) of Torts § 576 cmt. (d) (1977) ("The publication of a libel ... is a legal cause
 3   of any special harm resulting from its repetition by a third person if... the repetition was

 4   reasonably to be expected."); Mitchell, 37 Cal. 3d 268 (stating California courts follow the
 5   restatement rule). Conversely, Unsworth seeks to prove that it was reasonably foreseeable that

 6   BuzzFeed would publish his comments. Bolger Decl. ^ 23. But the testimony sought from Mac is
 7   totally irrelevant. The parties want Mac to explain why BuzzFeed decided to publish the Emails,
 8   but Mac's subjective impressions about this decision have no bearing on the actual legal issue -

 9   whether republication was reasonably foreseeable to Musk at the moment he sent Mac the Emails.
10          The irrelevance of Mac's testimony is underscored by decisions in prior defamation cases in
11   which courts considered the issue of reasonable foreseeability. In all of these cases, the court

12 focused exclusively on the primary publisherat the time of publication {i.e.. Musk); in none of
13   these cases did the court consider the state of mind of the secondary publisher {i.e., Mac). See, e.g.,

14   Schneider v. UnitedAirlines, Inc., 208 Cal. App. 3d 71, 75 (1989) (holding republication was
15 reasonably foreseeable because original publisher should have anticipated its statements to credit

16 reporting agencies would be disseminated to third parties); McKinney v. Cty. ofSanta Clara, 110
17 Cal. App. 3d 787, 798 (1980) (finding republication was reasonably foreseeable because "it was
18   reasonably foreseeable by [the original publisher]") (cited approvingly by Mitchell, 37 Cal. 3d
19 268); Canatella v. Van De Kamp, 486 F.3d 1128, 1135 (9th Cir. 2007) (holding that republication
20   was not reasonably foreseeable because original publisher had no reason to believe its statement
21   would be republished four years later); Chandler v. Berlin, 2019 WL 1471336, at *4 (D.D.C.
22   Apr. 3, 2019) (holding that republication was not reasonably foreseeable because the original
23   publisher "could not have predicted" that the statements at issue would be republished) (citing
24 Bryan v. News Corp., 2018 WL 720057, at *10 (Cal. Ct App. Feb. 6, 2018) (framing "critical
25 question" to determine reasonable foreseeability as "whether the repetition was to reasonably
26 expected, i.e., foreseeable, by [original publisher]")). In otherwords, the reasonable foreseeability
27   analysis asks whether"a reasonable person would recognize that his actions create an unreasonable
28   riskthat the defamatory matter will be communicated to otherparties." Stephanv. BaylorMed.
                                                  19
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 25 of 28



 1   Ctr. at Garland, 20 S.W.3d 880, 889 (Tex. Ct. App. 2000). The answer to this question depends on

2    Musk, not Mac.

 3           Simply put, Mac's testimony about why BuzzFeed ultimately decided to publish Musk's
4    statements is totally irrelevant to the legal issue actually in dispute - which is whether Musk (not

 5   Mac) should have foreseen the risk that his statements would be republished. Mac's subjective
 6   opinions aboutwhy BuzzFeed published Musk's statements - which were neverexpressed to Musk
 7   - are clearly not relevantto the issue of whether Musk should have known that the Emails would be
 8   republished at the time he sent them. "Given the obvious First Amendment concerns at play in
 9   compelling a non-partyjournalist to testify, combined with the limited valueof the deposition
10   plaintiff seeks," it is clear that the Deposition Subpoenas "places an undue burden on [Mac]" and
11   must be quashed. 5aez v.                      2012 WL 5471229, at *2 (E.D.N.Y. Nov. 9, 2012). See
12   also Hurry, 2017 WL 3701955, at *2 (quashing subpoena on non-party reporter because, "[t]o the
13 extent that [the] information [sought] is not privileged, it is of limited relevance to the ... lawsuit")-
14           Second, the parties have no need to depose Mac becausethey already have all the evidence
15   they need to determine whether BuzzFeed's republication of Musk's emails were reasonably
16 foreseeable: they have Musk's deposition testimony (which Unsworth's counsel has tweeted will
17   reveal the "truth" that "[t]he emperor has no clothes") (Bolger Decl. Ex. V) and should have access

18   to all of Mac's communications with Musk. Moreover, since Mac never actually spoke with Musk,

19 their written correspondence —which is already in evidence —constitutes the sum total of their

20   communications during the relevant time period. These documents all speak for themselves.
21              Musk may also attemptto argue that he wasjustified in believingthat the Emailswere
22   legitimately off the record. He is wrong {see pp. 8-9, supra), but even so there is no need to depose
23   Mac to make the argument that a source can unilaterally declare communications to be off the

24   record simply by writing those words at the top of the email. For instance, if Musk wants to argue
25   that he misinterpreted the BuzzFeed Standards and Ethics Guide, he is free to do so because
26   BuzzFeed has produced all the versions of that document that were available during the relevant
27   time period. Similarly, if Musk wants to argue that he is right about how off-the-record
28   communications work - and that every practitioner ofjournalism is wrong - he can try to engage an
                                                       20
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 26 of 28



 1   expert in order to back up his claims. But there is no need for Mac to testiiy, especially since his
 2   personal opinionsaboutjournalistic ethics have no bearing on the question of whether Musk
 3   justifiably believed that the Emails were off the record.

 4          The parties also have copies of all relevant articles published by BuzzFeed, including the
 5   August 29 and September4 Articles (collectively, the "Articles"). These articles all speak for
 6   themselves on the very subject that the parties seek to question Mac about, i.e., why BuzzFeed
 7   published Musk's Emails. For instance, the September 4 Article explains that although "Musk
 8   prefacedone email with 'off the record,"' Musk Email #1 was not off the record because
 9   "BuzzFeed News did not agree to that condition of the correspondence." Mac Decl. Ex. C, p. 2.

10 The September 4 Article also states that BuzzFeed "did not agree" that Musk Email #2 was "on
11   background" and was*thus under no obligation towithhold Musk's name. Mac Decl. Ex. C, p. 8.
12 And although it should be readily apparent why Musk's Emails calling Unsworth a "child rapist"
13   are newsworthy, the September 4 Article also explains that these comments were published to

14 "offer[] a glimpse into the new ability of some of the world's wealthiest and most powerful figures
15   to directly attack private citizens whocross them." Mac Decl. Ex. C, p. 4. In short, there is no
16 needto ask Mac to explain why BuzzFeed published the Emails because the September 4 Article -
17 which is publicly available and for which BuzzFeed supplied an authenticating declaration - has
18   explained this decision already.
19              Third, the Deposition Subpoenas should be quashed because the only practical purpose for

20 deposing Mac- a non-party journalist - would be to subject him to harassment from Musk's
21   attorneys. As a general matter, the latitude fortaking discovery from non-parties like Mac "would
22   be more limited to protect third parties from harassment." Dart Indus. Co. v. Westwood Chem. Co.,
23   649 F.2d 646, 649 (9th Cir. 1980) (citation omitted). Courts are also responsible for ensuring that

24 journalists are not unduly mistreated by vindictive litigants. As Justice Powell once wrote:
25              [N]o harassment of newsmen will be tolerated. If a newsman believes that

26              [discovery] is not being conducted in good faith he is not without remedy.
27              Indeed, if the newsman is called upon to give information bearing only a remote

28           and tenuous relationship to the subject of the investigation ... he will have access
                                                       2!
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 27 of 28



 1          to the court on a motion to quash and an appropriate protective order may be

 2          entered.

 3   Branzburg v. Hayes, 408 U.S. 665, 709-10 (1975) (Powel, J., concurring). Time and again, courts

 4   have intervened to prevent litigants from harassing journalists with needlessly intrusive discovery.
 5   See, e.g., LA. Mem 7 Coliseum, 89 F.R.D. at 496 (quashing "unreasonable and oppressive"

 6   subpoenas seeking unpublished materials relating to journalists' reporting); Baez, 2012 WL
 7   5471229, at *2 (quashing subpoena "[gjiven the obvious First Amendment concerns at play in

 8   compelling a non-party journalist to testify"); Shoen v. Shoen, 5 F.3d 1289, 1301 (9th Cir. 1993)
 9   (Kleinfeld, J., concurring) (noting that "[a] rough deposition can be an intimidating experience" for

10   a journalist and that "[cjourts typically and correctly shy away from discovery orders where First
11   Amendment interests may be implicated"), appeal after remand, 48 F.3d 412 (9th Cir. 1995).

12              Harassment is not a merely hypothetical concern in this case given Musk's long history of
13   attacking his critics in the press and considering his obvious hostility towards Mac. In its Musk at

14   War Article, BuzzFeed reports multiple instances of Musk "being easily angered and

15   'extraordinarily vindictive,' no matter how small the outlet or tempered the critique." Mac Decl.

16   Ex. A, p. 9. For instance, Musk publicly called a New York Times contributor "a huge douchebag

17   and an idiot" for questioning why Tesla should receive tax-payer backed federal loans. Id. He
18 compared another reporter to "disgraced journalist Jayson Blair for writing about how his divorce
19   could materially affect Tesla's business." Id. And, as one former Tesla employee recalled, Musk

20   would "read an obscure critical post by, like, some Belgian blogger at 3 in the morning and he'll

21   wake up people on the comms team and demand this person be crushed. It's all utterly

22   disproportionate in response." Id. at 12. On top of his antipathy towards reporters generally. Musk
23   clearly harbors personal animosity against Mac personally. This much is clear from the opening

24   line of Musk Email #1: "I suggest that you call people you know in Thailand, find out what's going
25   on and stop defending child rapists, you fucking asshole." Mac Decl. Ex. C, p. 3. In short, it is
26   clear from Musk's prior conduct that he would put Mac through the ordeal of a hostile deposition
27   for no reason other than to retaliate against Mac for his critical reporting. The Deposition
28   Subpoenas must be quashed to avoid this oppressive outcome.
                                                       22
     MOTION TO QUASH
     Case No.
       Case 3:19-mc-80224-JSC Document 1 Filed 09/13/19 Page 28 of 28



 1              In sum, the Deposition Subpoenas are unduly burdensome - the testimony sought is not

 2   relevant to reasonable foreseeability (or any other issue in this action), there is no need for Mac to

 3   testify given that the parties already have all the relevant evidence and it is clear that harassment is

 4   Musk's ulterior motive in seeking to compel Mac's deposition. Since the proposed deposition

 5   would thus impose an undue burden on Mac, this Court must quash the Deposition Subpoenas

 6   pursuant to Rule 45.

 7                                               CONCLUSION

 8              For the reasons set forth above, the Deposition Subpoenas should be quashed pursuant to

 9   Rule 45 because they seek information that is absolutely protected under the California Shield Law

10   and also subject to the qualified First Amendment reporters' privilege and because they impose an

11   undue burden on non-party journalist Mac.

12

13   Dated: September 13, 2019               Davis Wright Tremaine LLP
                                             THOMAS R. BURKE
14                                           KATHERINE M. BOLGER (pro hoc vice forthcoming)
                                             JOHN M. BROWNING {pro hac vice forthcoming)
15
                                             KATHLEEN E. FARLEY {pro hac vice forthcoming)
16
                                                                               •'    /
                                                                             '/ a
17
                                                                                    u.
                                              By:                            ' j
18                                                  ThonMs R. Burke

19
                                             Attorneys for Non-Party Journalist Ryan Mac
20

21

22


23

24

25

26

27

28

                                                       23
     MOTION TO QUASH
     Case No.
